Case 5:19-cv-05234-TLB Document 16          Filed 11/02/20 Page 1 of 1 PageID #: 944




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION

KAREN D. DAVIDSON                                                            PLAINTIFF

V.                             CASE NO. 5:19-CV-5234

ANDREW M. SAUL, Commissioner
Security Administration                                                    DEFENDANT

                                        ORDER

      Comes on for consideration the Report and Recommendation (Doc. 15) filed in this

case on October 16, 2020, by the Honorable Erin L. Wiedemann, Chief United States

Magistrate Judge for the Western District of Arkansas. The Magistrate Judge recommends

reversing the decision of the ALJ and remanding this case to the Commissioner for further

consideration. No objections were filed by the parties, and the Court agrees with the

Magistrate Judge’s recommendation.

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 15) is

ADOPTED IN ITS ENTIRETY. The decision of the ALJ is REVERSED and the matter is

REMANDED for further consideration.

      IT IS SO ORDERED on this 2nd day of November, 2020.


                                         /s/ Timothy L. Brooks
                                         TIMOTHY L. BROOKS
                                         UNITED STATES DISTRICT JUDGE
